Citation Nr: 0635847	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  99-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for stomach problems, 
weight loss, and loss of strength, claimed as due to an 
undiagnosed illness.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chest pain, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for stomach problems, weight loss 
and loss of strength, chest pains, and PTSD.

In November 2000 and August 2004, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is again 
remanded to the RO for action as described below.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran's claims for entitlement to service connection 
for stomach problems, weight loss and loss of strength, and 
chest pains all claimed as due to an undiagnosed illness and 
service connection for PTSD were denied in a July 1997 rating 
decision.  The veteran did not appeal the decision.  In 
October 1998, the RO issued a rating decision which again 
denied all the veteran's disabilities.  The veteran appealed 
the decision and the RO adjudicated the issues as original 
claims.  In November 2000, the Board remanded the case back 
to the RO to determine whether a notice of disagreement (NOD) 
was filed with regard to the July 1997 rating decision.  If 
no NOD was filed, the Board instructed the RO to readjudicate 
the claims as claims to reopen previously denied claims.  In 
February 2004, the RO determined that no NOD was filed on 
behalf of the veteran for the July 1997 rating decision 
therefore, making the July 1997 rating decision final by 
operation of law.  In August 2004, the Board remanded the 
veteran's claims again in order for the RO to readjudicate 
the claims as claims to reopen previously denied claims as 
well as for other matters as discussed below.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate  that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the August 2004 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claims, 
that letter did not discuss the basis for the denials in the 
prior decision.  Thus, the December 2004 letter does not 
comply with the Kent ruling.  

In regards to the veteran's claim for entitlement to service 
connection for PTSD, the Board instructed the RO in the 
August 2004 remand, to attempt to verify the veteran's 
claimed stressors, and if such stressors are verified, 
establish whether the veteran has a current diagnosis of PTSD 
as a result of the stressors.  Furthermore, the RO was to 
request any recent VA mental health treatment records and 
schedule the veteran for a VA examination.  The Board 
specifically stated that the RO should contact the veteran 
and ask him to supply any detailed information regarding his 
claimed stressors.  The RO should then ask the U.S. Army and 
Joint Services Records Research Center (JSRRC), to attempt to 
verify the claimed stressors.  to attempt to verify the 
veteran's claimed service stressors.  If the veteran does not 
supply more detailed information to forward to JSRRC, the RO 
should verify whether the veteran's unit was engaged in 
combat during September and October 1990.  After a response 
is received from JSRRC, the veteran should be scheduled for a 
VA examination to determine whether he has a current 
diagnosis of PTSD.  In a February 2005 letter, the RO 
requested that the veteran provide more information 
concerning his stressors.  As of this date, no response has 
been received by the veteran.  However, the RO did not 
attempt to verify whether the veteran's unit was involved in 
combat, which was the requirement the Board stated if the 
veteran did not supply information concerning his stressors.  
The RO also did not schedule the veteran for a VA 
examination.

The Board is obligated by law to ensure that the agency of 
original jurisdiction complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board and the agency of original jurisdiction with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The Board finds that its August 2004 
remand was not complied with as to the request for 
adjudicating the veteran's claims.  See id.  Accordingly, 
another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; (2) notifies the 
veteran of the reasons for the July 1997 
denial (it was determined that the 
veteran did not have disability due to 
stomach problems, weight loss, loss of 
strength, or chest pain claimed as due to 
an undiagnosed illness); and (3) notifies 
the veteran of what specific evidence 
would be required to substantiate the 
element or elements needed to grant the 
veteran's service connection claim (i.e., 
medical evidence establishing that he has 
current pertinent disability related to 
an undiagnosed illness).  This notice is 
outlined by the Court in Kent, supra.  
The notification letter should also 
advise the veteran of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claim.  

2.  Obtain the Dublin VA clinical records 
for the veteran regarding any treatment 
for PTSD or any other mental health 
disorder since May 2001.

3.  Ask the JSRRC to verify whether the 
veteran's unit, Charlie Battery, Second 
Battalion, 17th Field Artillery, engaged 
in combat during September and October of 
1990.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran "engaged in 
combat with the enemy."  If not, the RO 
must make a determination as to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what 
was the nature of the specific stressor 
or stressors.  If the RO determines that 
the record establishes the existence of 
a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In reaching 
this determination, the RO should 
address any credibility questions raised 
by the record.  

5.  If, and only if, the RO determines 
that the record establishes that the 
veteran was engaged in combat or the 
existence of a stressor or stressors, the 
veteran should be scheduled for a VA 
examination appropriate to determining 
whether he currently has PTSD.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
If it is not established that the veteran 
was engaged in combat, the RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  If a diagnosis of PTSD is made, 
the examiner should specify whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and whether there is a link between the 
current symptomatology and the veteran's 
combat or one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  

6.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


